CLAYMORE EXCHANGE-TRADED FUND TRUST Guggenheim Enhanced Ultra-Short Bond ETF Supplement to the currently effective Prospectus and Statement of Additional Information (the “SAI”) for the Guggenheim Enhanced Ultra-Short Bond ETF (the “Fund”) Effective December 5, 2011, the Fund is changing its name to Guggenheim Enhanced Short Duration Bond ETF.Accordingly, the references in the Fund’s Prospectus and SAI to the Fund’s name are hereby revised to reflect this change. Claymore Exchange-Traded Fund Trust 2455 Corporate West Drive Lisle, Illinois 60532 Please Retain This Supplement for Future Reference December 1, 2011 ETF-PRO-GSY-SUP12111
